Upon Motion of Mr. Whitaker of the Complainants Counsel, this day made to this Court, it was prayed that it may be ascertained by an Order of this Court, what liberty the Complainants shall have in clearing the Lands allotted them, and now in their occupation; and that the remaining goods of James Gilbertson deceased undivided, be forthwith divided amongst the persons concerned: Mr. Hume of the Defendant’s Counsel being present, offered some matters in relation to the clearing of the said Lands; and agreed to a division of the rest of the houshold goods: Whereupon and upon considering what was alledged by either Party It is Ordered by this Court, that the Complainants have free liberty to clear the aforesaid Lands allotted them, and make use of any Timber thereon for the Plantation Service and Planting, but not to sell or otherwise dispose of any timber for any other use whatsoever; And it is further Ordered That the same persons which were appointed to divide the personal Estate of the said deceased, do proceed and finish the division of the remaining part of the houshold goods, in the same manner.
Intr.
Tho. Lamboll Deputy Register